Citation Nr: 0729585	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lobital tunnel 
syndrome of the left elbow, including as secondary to 
service-connected postoperative fusion of the left wrist, 
with reflex sympathetic dystrophy, status post carpal tunnel 
release.

2.  Entitlement to an increased rating for postoperative 
fusion of the left wrist, with reflex sympathetic dystrophy, 
status post carpal tunnel release, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 through 
March 1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The issue of "service connection for arthritis left upper 
extremity (also claimed as being due to service connected 
postoperative fusion of the left wrist, with reflex 
sympathetic dystrophy, status post carpal tunnel release)" 
has been recharacterized to "entitlement to service 
connection for lobital tunnel syndrome of left elbow, 
including as secondary to service-connected postoperative 
fusion of the left wrist, with reflex sympathetic dystrophy, 
status post carpal tunnel release," as shown in the case 
caption above.  The veteran's October 2003 claim was for 
"pain and arthritis from fingertips to head."  The claim is 
recharacterized as shown above to account for the particular 
current diagnosis.

The issue of entitlement to an increased rating for 
postoperative fusion of the left wrist, with reflex 
sympathetic dystrophy, status post carpal tunnel release, 
currently evaluated as 40 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

Competent medical evidence shows that the veteran's lobital 
tunnel syndrome of the left elbow is manifested by pain that 
is as likely as not from increased stresses due to his 
service-connected left wrist fusion.


CONCLUSION OF LAW

The criteria for service connection for lobital tunnel 
syndrome of the left elbow, including as secondary to 
service-connected postoperative fusion of the left wrist, 
with reflex sympathetic dystrophy, status post carpal tunnel 
release, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(a), 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim in October 2003 claiming service 
connection for the pain from his fingertips to his head that 
he believed was caused by his service-connected left wrist 
disability.  Generally, for service connection, the claims 
folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303(a); also 
see Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The outpatient treatment notes and VA examination reports 
were reviewed in full.  In December 2003, following the 
October 2003 claim, the veteran was afforded a VA joints 
examination.  At that time, the veteran again reported pain 
from his wrist upward into his neck.  Upon examination, there 
were no signs of arthritis of the wrist or elbow.  X-rays at 
that time showed a normal elbow.  Outpatient treatment 
records, however, show complaint of pain in the left 
shoulder, arm, and elbow.  
See March 2004 VA outpatient treatment notes.  This is 
consistent with the veteran's personal hearing testimony that 
he began treatment for his left upper extremity in 2004.  See 
April 2005 RO hearing transcript, at page 3.  In June 2005, 
the veteran's VA physician again ordered an x-ray 
examination, which revealed spotty osteoporosis suggesting 
"RSD/Hand-shoulder syndrome."  

The veteran was again afforded a VA joints examination in 
January 2006.  At that time, the veteran reported pain that 
the examiner characterized as "continued pain in his wrist 
and elbow in the median and ulnar nerve distributions, 
respectively."  The veteran reported that over the previous 
year he began having increased, constant pain in his elbow 
and shoulder.  There was no reported loss of range of motion 
in either the elbow or shoulder, but they were reported as 
"fatigable."  Physical examination revealed no decreased 
range of motion of the veteran's left shoulder, elbow or 
wrist with repetitive motion.  There was also no swelling or 
skin redness reported.  The examiner opined that "[d]ue to 
the wrist fusion, it is feasible that he has pain associated 
around his elbow or his shoulder from increased stresses."  
However, pain alone is not enough to establish service 
connection.  There must be a currently diagnosed disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  The VA examiner went on to state that there are 
no signs of arthritis in the elbow or shoulder based upon x-
ray examination.  There was no left shoulder disability 
diagnosis.  However, the examiner did diagnose lobital tunnel 
syndrome of the left elbow and opined that "it is at least 
as likely as not that his elbow pain is related to his wrist 
fusion."  See January 2006 VA examination report.

As such, the medical evidence of record reveals a current 
left elbow disability that is as likely as not related to the 
service-connected left wrist disability.  Consequently, 
service connection for the lobital tunnel syndrome of the 
left elbow is warranted under 38 C.F.R. § 3.310(a).

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted 
for this claim.  To the extent necessary, VA has fulfilled 
its duties to notify and to assist the veteran in the 
development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for lobital tunnel syndrome 
of the left elbow, including as secondary to service-
connected postoperative fusion o the left wrist, with reflex 
sympathetic dystrophy, status post carpal tunnel release, is 
granted.


REMAND

The veteran is seeking an increased rating for his service-
connected postoperative fusion of the left wrist, with reflex 
sympathetic dystrophy, status post carpal tunnel release.  He 
is currently receiving a 40 percent disability rating for 
that left wrist disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (2006).  38 C.F.R. § 4.124a contains the 
schedule of ratings for neurological conditions, such as the 
veteran's left wrist disability.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).  In order to properly rate a disability, therefore, 
all relevant rating criteria should be considered.  Here, the 
January 2006 VA examination report does not afford the Board 
enough information to thoroughly review the claim and assess 
the proper rating for the veteran's disability.  There is a 
discussion in the examination report of interference with the 
median and ulnar nerve distributions.  The report, however, 
does not address whether the specific manifestations of the 
disability include symptoms such as, for example, "defective 
opposition and abduction of the thumb, at right angles," as 
is found in Diagnostic Codes 8515, 8615, and 8715.  Rather 
there is a general statement that there is a flexion 
deformity of his thumb.  A more particular examination report 
is required before this case can be finally adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
determine the current severity of the 
neurological manifestations of his 
service-connected left wrist disability.  
The examiner is asked, following a 
thorough examination and any appropriate 
diagnostic testing, to describe the 
particular effects of the postoperative 
wrist fusion, left, with reflex 
sympathetic dystrophy, status post carpal 
tunnel release, including the effects on 
the hand, fingers and thumb.  The examiner 
is asked to particularly determine whether 
any of the conditions noted in the 
appropriate rating criteria for nerve 
disabilities associated with the wrist 
exist.

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


